Exhibit 10.2
COMMERCIAL PROMISSORY NOTE

$96,217.74   Dated: November 1, 2010

FOR VALUE RECEIVED, the undersigned, Sun River Energy, Inc., a Colorado
corporation (hereinafter “Maker”), promises to pay to CICERONE CORPORATE
DEVELOPMENT, LLC, at 1224 N. Hwy 377, Ste 303, PMB 56, Roanoke, Texas 76262, the
principal sum of ninety-Six thousand, Two hundred Seventeen Dollars and
Seventy-Four cents ($96,217.74), together 6% interest per annum, due on demand.
     Conversion Privilege: The Holder of this Note shall have the option, in its
sole discretion, until payment of the Note, to convert all or part of the
principal balance on this Note to common stock of the issuer at $2.05 per share
based upon the closing market price of the Maker’s common stock on November 1,
2010, upon three days’ notice. Holder of this Note shall only convert in those
amounts that do not exceed 5% or more of the Maker’s issued and outstanding
common stock on the date of conversion.
     In event Maker shall (i) default in the performance of any of the
obligations, covenants or agreements legally imposed by the terms of this Note,
or (ii) apply for or consent in writing to the appointment of a receiver,
trustee, or liquidator of Maker or (iii) file a voluntary petition in
bankruptcy, or admit in writing Maker’s inability to pay Maker’s debts as they
come due, or (iv) make general assignments for the benefit of creditors, or
(v) file a petition or answer seeking reorganization or rearrangement with
creditors or taking advantage of any insolvency law, or (vi) file an answer
admitting the material allegations of a petition filed against Maker in any
bankruptcy, reorganization, insolvency or similar proceedings, at the option of
the Holder, the whole indebtedness evidenced hereby may be declared due and
payable whereupon the entire unpaid principal balance of this Note and all
interest accrued thereon from last payment date shall thereupon at once mature
and become due and payable without presentment or demand for payment or notice
of the intent to exercise such option or notice of the exercise of such option
by the Holder, or notice of any kind, all of which are hereby expressly waived
by Maker and may be collected by suit or other legal proceedings.
     If all or any part of the amount of this Note be declared due in accordance
with the other provisions hereof, or if any installment herein provided is not
paid when due, the principal balance as the case may be, shall bear interest at
the lesser of (i) twelve percent (12%) per annum, or (ii) the Maximum Rate
allowed under applicable law until paid in full or until the Note is reinstated.
Notice of Default shall be given, in writing, to Maker, after five days after
occurrence of default. Maker shall have 10 days after written Notice of Default,
within which to cure the default plus interest at default rate, legal fees and
costs incurred.
     Except as otherwise provided herein, the undersigned and all sureties,
guarantors and endorsers of this Note severally waive all notices, demands,
presentments for payment, notices of non-payment, notice of intention to
accelerate the maturity, notices of acceleration, notices of dishonor, protest
and notice of protest, diligence in collecting or bringing suit as to this Note
and as to each, every and all installments hereof and all obligations hereunder
and against any party

1 of 2



--------------------------------------------------------------------------------



 



hereto and to the application of any payment on this obligation, or as an offset
hereto, and agree to all extensions, renewals, partial payments, substitutions
or evidence of indebtedness and the taking, release or substitution of all or
any part of the security or the release of any party liable hereon with or
without notice before or after maturity.
     It is the intention of the parties hereto to comply with the usury laws
applicable to this loan if any, accordingly it is agreed that notwithstanding
any provision to the contrary in this Note or in any of the documents securing
payment hereof no such provision shall require the payment or permit the
collection of interest in excess of the maximum permitted by law. If any excess
of interest is provided for, contracted for, charged for or received, then the
provisions of this paragraph shall govern and control and neither the Maker
hereof nor any other party liable for the payment hereof shall be obligated to
pay the amount of such excess interest. Any such excess interest which may have
been collected shall be, at the Holder’s option, either applied as a credit
against the then unpaid principal amount hereof or refunded to Maker. The
effective rate of interest shall be automatically subject to reduction to the
maximum lawful contract rate allowed under the usury laws as now or hereafter
construed. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged for, or received
under this Note which are made for the purposes of determining whether such rate
exceeds the maximum lawful rate, shall be made, to the extent permitted by law,
by amortizing, prorating, allocating and spreading in equal parts during the
full stated term of this Note, all interest contracted for, charged for or
received from the Maker or otherwise by the Note Holder.
     In the event this Note is placed in the hands of an attorney for collection
(whether or not suit is filed), or in the event it is collected by suit or
through bankruptcy, probate, receivership or other legal proceedings (including
foreclosure), the undersigned hereby agrees to pay to the Holder as attorney’s
fees a reasonable amount in addition to the principal and interest then due
hereon, and all other costs of collection.
     IN WITNESS WHEREOF, Maker has fully executed this Note as of the date first
above written.

                  Sun River Energy, Inc.
a Colorado Corporation
 
           
 
  By:   /s/ Donal R. Schmidt, Jr.
 
Donal R. Schmidt, Jr., CEO & COB    

2 of 2